Citation Nr: 1225960	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  05-08 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left eye disorder, claimed as glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This matter was remanded by the Board in July 2009, and again in July 2011.  

The Veteran testified before the undersigned in May 2009.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1. Without good cause, the Veteran failed to report for a scheduled VA examination that was required to properly adjudicate the claim for service connection for left eye glaucoma. 

2.  Service connection for left eye glaucoma, cannot be established without a scheduled examination.

3.  The claim of entitlement to service connection for left eye glaucoma is not the original compensation claim (it is another original claim).


CONCLUSION OF LAW

The Veteran's claim is denied based on failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In February 2005 and May 2006, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The May 2006 letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has determined that a VA medical examination was needed to adjudicate the Veteran's claim.  VA complied with its duty to assist by scheduling the Veteran for, and notifying him of, VA examinations.  As noted below the Veteran failed to appear, without good cause, for the necessary VA medical examination.

The Board notes that the Veteran's service treatment records and VA medical records have been obtained.  The Veteran has provided testimony at a hearing.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran first submitted a claim for compensation in February 1969, on a VA Form 21-526e, Veteran's Application for Compensation or Pension.  That form reflects that he sought service connection for a nervous disorder and for residual of a mortar fragment wound.  In January 2005, he submitted his current claim of entitlement to service connection for glaucoma.  At that time, he asserted that his left eye glaucoma was due to exposure to Agent Orange in Vietnam.  At his May 2009 hearing, he maintained that his left eye glaucoma developed due to a rocket exploding near him in Vietnam.

The Board notes that, although the Veteran did serve in Vietnam during the Vietnam era and thus is presumed to have been exposed to herbicide agents (e.g., Agent Orange), and although he has been diagnosed with left eye glaucoma, glaucoma is not a disease subject to presumptive service connection based on herbicide agent exposure.  See 38 C.F.R. § 3.309(e) (2011). 

In July 2009, the Board noted that given the evidence of an in-service injury to the face and neck, given the medical evidence demonstrating left-eye scarring, and given the current diagnosis of glaucoma, a medical examination was required to determine the nature and etiology of the Veteran's glaucoma.   

The record reveals that the Veteran is an employee of the Atlanta, Georgia VA Medical Center (VAMC).  Consequently, he was scheduled for an eye examination at the VAMC in Tuskegee, Alabama.

VA eye examinations were scheduled at the Tuskegee VA Medical Center (VAMC) for April 2010 and June 2010, but the Veteran did not attend either appointment.  A May 2010 report of contact indicates that he claimed to receive a letter portending of an imminent examination, but was not contacted with a specific date or time.  

On a November 2010 VA Form 21-8020, an RO employee stated that notification had been sent to the Veteran for both scheduled examinations at the Tuskegee VAMC and that he was a no show for both.

In July 2011, the Board again remanded the Veteran's claim in order that he could be provided a VA eye examination.  The record indicates that he again failed to report to a VA eye examination scheduled in September 2011.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2011).

Based upon the plain meaning of § 3.160, the initial application for compensation was the form 21-526e, received in February 1969.  Any other claim, such as the submission by the Veteran in January 2005, might include a new claim for service connection; however, the initial application for compensation (original claim) was filed in February 1969.  Any other new claim would come under the guidance of other original claim as set forth in the regulation.  38 C.F.R. § 3.655. 

Since the Veteran's current January 2005 claim for service connection for glaucoma falls within the parameter of "any other original claim," the claim is accordingly denied pursuant to 38 C.F.R. § 3.655(b).  The claim has been remanded twice because entitlement to the claimed benefit cannot be established without a current VA examination and a medical opinion. 

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Although the Veteran has stated that he did not receive notice of the VA examination scheduled in April 2010, he has failed to provide any reasons for his failure to report for the scheduled June 2010 and September 2011 VA medical examinations.

The Board notes that a May 2012 VA letter to the Veteran was returned as undeliverable; however, there is no indication that any notification letters, Board decisions, supplemental statements of the case, or any other mail from VA to the Veteran, that was sent subsequent to April 2010 or prior to May 2012, was undeliverable.  Under the circumstances, his claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a left eye disorder, claimed as glaucoma is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


